Name: 2001/109/EC: Commission Decision of 9 February 2001 terminating the anti-dumping proceeding concerning imports of paracetamol originating in the United States of America, the People's Republic of China, India and Turkey (notified under document number C(2001) 342)
 Type: Decision
 Subject Matter: Asia and Oceania;  health;  Europe;  America;  competition
 Date Published: 2001-02-10

 Avis juridique important|32001D01092001/109/EC: Commission Decision of 9 February 2001 terminating the anti-dumping proceeding concerning imports of paracetamol originating in the United States of America, the People's Republic of China, India and Turkey (notified under document number C(2001) 342) Official Journal L 041 , 10/02/2001 P. 0033 - 0033Commission Decisionof 9 February 2001terminating the anti-dumping proceeding concerning imports of paracetamol originating in the United States of America, the People's Republic of China, India and Turkey(notified under document number C(2001) 342)(2001/109/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 384/96 of 22 December 1995 on protection against dumped imports from countries not members of the European Community(1), as last amended by Regulation (EC) No 2238/2000(2), and in particular Article 9 thereof,After consulting the Advisory Committee,Whereas:A. PROCEDURE(1) In April 2000, the Commission received a complaint concerning the alleged injurious dumping by imports of paracetamol originating in the United States of America (USA), the People's Republic of China (PRC), India and Turkey.(2) The complaint was lodged by the European Council of Chemical Manufacturers' Federations (CEFIC) on behalf of the sole Community producer of paracetamol pursuant to Article 5 of Regulation (EC) No 384/96 (hereinafter referred to as the Basic Regulation).(3) The complaint contained prima facie evidence of the existence of dumping and of material injury resulting therefrom, which was considered sufficient to justify the initiation of an anti-dumping proceeding.(4) The Commission, after consultation, by a notice published in the Official Journal of the European Communities(3), accordingly initiated an anti-dumping proceeding concerning imports into the Community of paracetamol, currently classifiable within CN code 2924 29 30 and originating in the USA, the PRC, India and Turkey.(5) The Commission officially advised the exporting producers and importers/traders known to be concerned, the representatives of the exporting countries, the Community users and the complainant Community producer of the initiation of the proceeding. Interested parties were given the opportunity to make their views known in writing and to request a hearing within the time limit set in the notice of initiation.B. WITHDRAWAL OF THE COMPLAINT AND TERMINATION OF THE PROCEEDING(6) By a letter of 20 December 2000 to the Commission, CEFIC formally withdrew its complaint concerning imports of paracetamol originating in the USA, the PRC, India and Turkey.(7) In accordance with Article 9(1) of the Basic Regulation, the proceeding may be terminated where the complaint is withdrawn, unless such termination would not be in the Community interest.(8) The Commission considered that the present proceeding should be terminated since the investigation has not brought to light any considerations showing that such termination would not be in the Community interest. Interested parties were informed accordingly and were given the opportunity to comment. No comments were received indicating that such termination would not be in the Community interest.(9) The Commission therefore concludes that the anti-dumping proceeding concerning imports into the Community of paracetamol originating in the USA, the PRC, India and Turkey should be terminated without the imposition of anti-dumping measures,HAS DECIDED AS FOLLOWS:Sole ArticleThe anti-dumping proceeding concerning imports of paracetamol currently classifiable within CN code 2924 29 30 and originating in the USA, the PRC, India and Turkey is hereby terminated.Done at Brussels, 9 February 2001.For the CommissionPascal LamyMember of the Commission(1) OJ L 56, 6.3.1996, p. 1.(2) OJ L 257, 11.10.2000, p. 2.(3) OJ C 134, 13.5.2000, p. 10.Corrigendum to Commission Regulation (EC) No 241/2001 of 5 February 2001 on the supply of cereals as food aid(Official Journal of the European Communities L 35 of 6 February 2001)On page 7, point 9:for: Packaging (7): see OJ C 267, 13.9.1996, p. 1 (2.2, A(1.d and 2.d) and B(2))read: Packaging (7): see OJ C 267, 13.9.1996, p. 1 (2.2, A(1.d and 2.d) and B(1)).